Citation Nr: 0523908	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-11 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision that denied service 
connection for lumbosacral strain (claimed as low back pain).  
The veteran filed a notice of disagreement (NOD) in December 
2001, and the RO issued a statement of the case (SOC) in 
April 2003.  The veteran filed a substantive appeal in May 
2003.

In December 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in May 1977, the veteran appeared to 
raise the issue of service connection for a nasal (sinus) 
condition and for body rash.  As those issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), the Board finds 
that specific additional development to satisfy the duty to 
assist is warranted.

The veteran contends that service connection for a low back 
disability is warranted.  He testified that, in or around 
April 1974, while throwing sandbags off a truck to build a 
levee, he began having pain in his back; he reported to the 
medical unit.  The veteran was placed on limited duty for 
about two or three weeks.  He testified that, prior to the 
completion of the two- or three-week period, he again was 
assigned to sandbagging and felt something pop, like a rubber 
band kind of thump, and had excruciating pain.  The veteran 
went to the hospital at Fort Meade, Maryland, and was told to 
stay in bed for the rest of the week, apply heat and ice as 
needed, and take medications.  The following week the veteran 
was again placed on light duty.  Subsequently, the veteran 
was assigned to sandbagging, and threw his back out after two 
days.  The veteran reported to his sergeant, and was told to 
just finish the day, go to sick call, and get a note.  The 
veteran testified that, assisted by his parents, he left the 
military base (absent without leave) that evening, to undergo 
further medical evaluation by civilian physicians.  Service 
medical records show treatment for back pain times three days 
in April 1974; no specific back condition was then diagnosed.

The post-service medical evidence reflects a long-standing 
history of chronic lumbar pain, and a current assessment of 
degenerative disc disease at L5-S1.  The Board also points 
out that the veteran suffered a work injury to his back in 
October 1989.  Also of note is a July 1974 orthopedic 
evaluation, received in March 2002, by Seymour Shlomchik, 
M.D., P.A., finding marked restriction of motion in all 
planes with paravertebral muscular spasm.  The diagnosis at 
that time was acute sprain of the myoligamentous structures 
supporting the lumbosacral spine with principal involvement 
of the lumbosacral joint.  Treatment consisted of an 
injection into the ligament of L5-S1. 

The Board notes that the evidence of record reflects findings 
in service pertinent to the claim, medical evidence 
suggesting or establishing a current disability, the 
veteran's assertions as to a medical relationship between the 
two, but no medical opinion directly addressing the existence 
of any such medical relationship.  Under these circumstances, 
the Board finds that an examination and medical opinion would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should undertake appropriate action to 
(1) obtain the veteran's service personnel records that 
reflect limited duty, from 1974 through the date of the 
veteran's discharge in July 1976; and (2) obtain the hospital 
clinical records for treatment of back pain in 1974 at the 
Fort Meade Hospital in Fort Meade, Maryland.  The RO should 
attempt to obtain each of these records from the National 
Personnel Records Center (NPRC), and the hospital clinical 
records, as well, directly from the hospital.  The RO should 
send a copy of the veteran's separation document with each 
request.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession.  After providing the appropriate notice, the 
RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The RO should specifically seek the veteran's authorization 
for release of medical records, pertaining to the claim 
currently on appeal, from the Jeans Hospital at Fox Chase in 
Philadelphia, Pennsylvania.  These pertinent records have not 
been obtained.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for a low back disability.  For the sake of 
efficiency, the RO should consider the additional evidence, 
consisting of the veteran's statement, submitted to the Board 
in December 2004.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain service personnel 
records (showing limited duty in 1974, 
1975, and 1976), and obtain hospital 
clinical records of treatment for back 
pain in 1974 at the Fort Meade Hospital 
in Fort Meade, Maryland.  The RO should 
request each of these records from the 
NPRC, and request the hospital clinical 
records directly from the hospital.  The 
RO should send a copy of the veteran's 
separation document with each request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from the 
Jeans Hospital at Fox Chase in 
Philadelphia, Pennsylvania, in 1974.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
back.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays), and all 
clinical findings should be reported in 
detail. 

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of low back 
pain.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not that such 
disability is medically related to 
service, to include the complaints of low 
back pain noted in the service medical 
records.  The examiner should consider 
and address the significance, if any, of 
post-service injury to the low back. 

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.




5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for a low back disability, in 
light of all pertinent evidence (to 
include that submitted to the Board in 
December 2004) and legal authority.

8.  If the benefit sought on appeal is 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
all additional legal authority considered, 
as well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



